DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, sec p. 6-7, filed 4/26/2021, with respect to Claims 1, 3, and 5-22 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1, 3, and 15-22 have been withdrawn.
Applicant argues that “Applicant asserts that the subject matter of paragraphs [0058] and [0062] and as well as substantial portions of paragraph [0041 ], including the apparent teachings of the terminal device comprising a data processing unit implemented by a processor, were not disclosed in either U.S. Application No. 15/503,222 or U.S. Application No. 15/547,939. Thus, the teachings of Shi utilized by the Office Action have an effective filing date of October 17, 2019.” (Remarks, p. 7)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1, 3, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “a sensor configured to detect position and direction; a receiver configured to receive a signal assigned to the at least one measurement instrument; a processing circuit configured to process a signal received from the sensor and the signal from the receiver; and an augmented reality circuit configured to display at least one of a representative of the measurement instrument and a symbol assigned to the measurement instrument, wherein the sensor is configured to provide information regarding the position and the direction of the augmented reality circuit;” in combination with the remaining aspects of the claim. Independent Claims 17 and 22 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent Claims depend from these independent claims, and therefore also contain allowable subject matter.
The closest prior art (Fraccaroli, Shi, Hsu) teaches a system to identify one of a plurality of instruments and display them. However, the closest prior fails to teach each and all limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611